Title: To James Madison from Josiah Meigs, 1 March 1816
From: Meigs, Josiah
To: Madison, James


                    
                        Sir.
                        
                            Washington City
                            March 1. 1816
                        
                    
                    Doctor Daniel Drake of Cincinnati, Ohio, has requested me to present to you a Copy of his Book entitled “Picture of Cincinnati.” I have the honour to be very respectfully Yours.
                    
                        Josiah Meigs.
                    
                